UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7205



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SLADE MILLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Richard L. Williams, Senior Dis-
trict Judge. (CR-89-196-A, CA-97-676-AM)


Submitted:   September 8, 2000        Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Slade Miller, Appellant Pro Se. William Neil Hammerstrom, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Slade Miller seeks to appeal the district court’s orders deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000) and

a motion to reconsider that order.        We dismiss the appeal for lack

of jurisdiction because Miller’s notice of appeal was not timely

filed.

     Parties are accorded sixty days, if the United States is a

party, after entry of the district court’s final judgment or order

to note an appeal, see Fed. R. App. P. 4(a)(1), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).           This

appeal   period   is   “mandatory   and   jurisdictional.”   Browder   v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s orders were entered on the docket on May

12 and June 11, 1997.    Miller’s notice of appeal was filed on March

16, 1999.*    Because Miller failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions




     *
       The notice of appeal was actually filed on March 22, 1999,
but we have given Miller the benefit of the Supreme Court’s
decision in Houston v. Lack, 487 U.S. 266 (1988).


                                    2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3